       Case 1:20-cv-00062-JRH-BKE Document 44 Filed 03/25/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION

                                              *
LONNIE M. DUNCAN,
                                              *


                                               ★
        Plaintiff,
                                               *


                                               *                   CV 120-062
                V.




BRANDON LIVELY, et al.,
                                               *


                                               *
        Defendants.

                                               •k


                                               ■k




                                       ORDER




        Plaintiff has        failed to       file any responses to                  Defendants'

motions to dismiss            (Docs.   26,   27,    30,    36,    39,   41,        43),   and the

Court    is    reluctant to rule on the motions without                        first hearing

from    Plaintiff.          Under   Local    Rule   7.5,    failure       to   respond       to    a

motion        generally      indicates       that     the        motion       is     unopposed.

Nevertheless, the Court recognizes that Plaintiff is acting pro se

in   this     case   and     that   Defendants'       motions       are    dispositive            in

nature.        Therefore,     the Court ORDERS Plaintiff to file responses

to Defendants'        motions to dismiss by 5:00 PM on APRIL 7,                             2021.

Thereafter,       the Court will rule on the motions,                     and if Plaintiff

still fails to respond, the Court will deem the motions unopposed.

See L.R.      7.5,   S.D.    Ga.
    Case 1:20-cv-00062-JRH-BKE Document 44 Filed 03/25/21 Page 2 of 2




    ORDER ENTERED at Augusta, Georgia, this               day of March,

2021.




                                 J. RANDA/L hall, iCH/lEF JUDGE
                                 UNITED STATES DISTRICT COURT
                                            DISTRICT OF GEORGIA
